IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1971-03


STEPHEN PHILIP KELLER, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per curiam.

O P I N I O N 



 Appellant was convicted of criminal solicitation of a minor with a deadly weapon.  He
was sentenced to four years in prison and a $10,000 fine.  The Court of Appeals affirmed. 
Keller v. State, 125 S.W.3d 600 (Tex. App. - Houston [1st Dist.] 2003).
	We granted discretionary review to address whether the plea agreement was illegal.  We
have determined that our decision to grant review was improvident.  Therefore, the petition is
dismissed.
DATE DELIVERED:	October 13, 2004
PUBLISH